     Case 2:12-cv-00536-GMN-VCF Document 1281 Filed 01/17/20 Page 1 of 5



 1 Abran E. Vigil (NV 7548)
   vigila@ballardspahr.com
 2 BALLARD SPAHR LLP
   1980 Festival Plaza Drive, Suite 900
 3 Las Vegas, NV 89135-2958
   Tel.: 702-471-7000
 4 Fax: 702-471-7070

 5 Logan D. Smith (Pro Hac Vice)
   lsmith@mcnamarallp.com
 6 Sanjay Bhandari (Pro Hac Vice)
   sbhandari@mcnamarallp.com
 7 Edward Chang (NV 11783)
   echang@mcnamarallp.com
 8 MCNAMARA SMITH LLP
   655 West Broadway, Suite 1600
 9 San Diego, California 92101
   Tel.: 619-269-0400
10 Fax: 619-269-0401
   Attorneys for Court-Appointed Monitor,
11 Thomas W. McNamara

12                              UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14 FEDERAL TRADE COMMISSION,                    Case No. 2:12-cv-00536-GMN-VCF

15                       Plaintiff,             JOINT MOTION TO APPROVE
           v.                                   SETTLEMENT AGREEMENT WITH
16                                              SUNWAY HOTEL GROUP, INC.;
     AMG SERVICES, INC., et al.,                SUNWAY HOTEL MANAGEMENT, INC.;
17                       Defendants, and        BARTLESVILLE SW HOTEL, INC.;
                                                BARTLESVILLE HOTEL, LLC; AND
18 PARK 269 LLC, et al.,                        BARTLESVILLE HOTEL DEC, LLC
                       Relief Defendants.
19

20

21

22

23

24

25

26

27

28
     Case 2:12-cv-00536-GMN-VCF Document 1281 Filed 01/17/20 Page 2 of 5



 1          The Court-appointed monitor Thomas W. McNamara (the “Monitor”) and non-parties

 2 Sunway Hotel Group, Inc.; Sunway Hotel Management, Inc.; Bartlesville SW Hotel, Inc.;

 3 Bartlesville Hotel, LLC; and Bartlesville Hotel DEC, LLC (collectively, the “Sunway Parties”)

 4 jointly move the Court to approve the proposed Settlement Agreement, attached hereto as

 5 Exhibit 1, relating to interests in a hotel in Bartlesville, Oklahoma (the “Bartlesville Hotel”).

 6          The Sunway Parties operate and manage the Bartlesville Hotel. Scott Tucker and certain

 7 Monitor Entities obtained economic and ownership interests in the Bartlesville Hotel in 2013, as

 8 the result of the settlement of a dispute between Mr. Tucker and the Sunway Parties. The

 9 Monitor contends Sunway Hotel Management, Inc. paid itself excessive fees in operating and

10 managing the hotel to the detriment of Mr. Tucker and Monitor Entities. The Monitor has

11 engaged in extensive pre-litigation settlement discussions with the Sunway Parties resulting in

12 the proposed Settlement Agreement attached as Exhibit 1. Provided the Court approves the

13 Settlement Agreement, the Sunway Parties will pay $425,000 to the Monitor in exchange for

14 resolving any disputes regarding the management of the Bartlesville Hotel and transferring all of

15 the Monitorship Estate’s interest in the hotel to the Sunway Parties.

16          The Plaintiff in this case, the Federal Trade Commission, has been provided the proposed

17 Settlement Agreement and does not oppose this motion. Scott Tucker is unrepresented in this

18 case and is presently incarcerated.1

19          If the Court is satisfied with the Settlement Agreement, the Monitor and the Sunway

20 Parties ask for an order approving the Settlement Agreement and that the Court retain

21 jurisdiction to interpret and enforce the agreement. If the Court wishes to further inquire about

22 the matter prior to issuing an order, the Monitor asks that the Court set this motion for a hearing

23 or otherwise instruct the Monitor to file a report as to any issue where further information is

24 needed.

25
     1
     Counsel for defendants Scott Tucker, AMG Capital Management, LLC, Level 5 Motorsports,
26 LLC, Black Creek Capital Corporation, and Broadmoor Capital Partners (collectively, “Tucker
   Defendants”) has withdrawn from the representation. As a result of his criminal conviction in
27 the Southern District of New York, Mr. Tucker was sentenced to prison and remanded to

28 custody. Having previously inquired of counsel, we believe Mr. Tucker is not presently
   represented in this action, and therefore we intend to serve this motion directly on him. We shall
   send Mr. Tucker a copy of this motion via mail at his present Bureau of Prisons facility.
                                                     1
                                          Case 2:12-cv-00536-GMN-VCF Document 1281 Filed 01/17/20 Page 3 of 5



                                      1          Accordingly, the Monitor and the Sunway Parties hereby jointly ask that the Court issue

                                      2 an order approving the Settlement Agreement.

                                      3 Dated: January 17, 2020

                                      4 Respectfully submitted by:

                                      5

                                      6      /s/ Edward Chang                                 /s/ Michael B. Shteamer
                                           Edward Chang (NV 11783)                           Michael B. Shteamer
                                      7    echang@mcnamarallp.com                            POLSINELLI PC
                                           Logan D. Smith (Pro Hac Vice)                     900 W. 48th Place, Suite 900
                                      8    lsmith@mcnamarallp.com                            Kansas City, MO 64112
                                           Sanjay Bhandari (Pro Hac Vice)                    Tel.: 816-374-058
                                      9    sbhandari@mcnamarallp.com                         Fax: 816-753-1536
                                           MCNAMARA SMITH LLP                                Email: mshteamer@polsinelli.com
                                     10    655 West Broadway, Suite 1600
                                           San Diego, California 92101                       Attorneys for Sunway Hotel Group, Inc.,
                                     11    Tel.: 619-269-0400                                Sunway Hotel Management, Inc., Bartlesville
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                           Fax: 619-269-0401                                 SW Hotel, Inc., Bartlesville Hotel LLC, and
                                     12                                                      Bartlesville Hotel DEC, LLC
       Ballard Spahr LLP




                                           Abran E. Vigil (NV 7548)
                                     13    vigila@ballardspahr.com
                                           BALLARD SPAHR LLP
                                     14    1980 Festival Plaza Drive, Suite 900
                                           Las Vegas, NV 89135-2958
                                     15    Tel.: 702-471-7000
                                           Fax: 702-471-7070
                                     16
                                           Attorneys for Court-Appointed Monitor,
                                     17    Thomas W. McNamara
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                                         2
     Case 2:12-cv-00536-GMN-VCF Document 1281 Filed 01/17/20 Page 4 of 5



 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on the 17th day of January, 2020, pursuant to Fed. R. Civ. P. 5(b), I
   served via CM/ECF or delivered by email and mailing in the U.S. Mail a true and correct copy of
 3 the foregoing JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT WITH
   SUNWAY HOTEL GROUP, INC.; SUNWAY HOTEL MANAGEMENT, INC.;
 4 BARTLESVILLE SW HOTEL, INC.; BARTLESVILLE HOTEL, LLC; AND
   BARTLESVILLE HOTEL DEC, LLC, postage prepaid and addressed to the following:
 5
   VIA CM/ECF                                          VIA CM/ECF
 6 Blaine T. Welsh                                     Jeremy R. Vanderloop
   U.S. Attorney’s Office                              Madden Vanderloop, S.C.
 7 501 Las Vegas Boulevard South, Suite 1100           116 S. Main Street
   Las Vegas, NV 89101                                 Mayville, WI 53050
 8 Tel.: 702-388-6336                                  Tel.: 920-387-2300
   Email: Blaine.Welsh@usdoj.gov                       Fax: 920-387-4428
 9 Attorneys for FTC                                   Email: jvanderloop@madvanlaw.com
                                                       Attorneys for Interested Parties ETS Ventures,
10                                                     LLC; El Dorado Trailer Sales; and Dale E.
                                                       Becker
11
   VIA CM/ECF                                          VIA CM/ECF
12 Kimberly L. Nelson                                  Martin L. Welsh
   Federal Trade Commission                            Law Office of Hayes & Welsh
13 600 Pennsylvania Ave. NW                            199 N. Arroyo Grande Blvd.
   Mail Stop CC-9528                                   Henderson, NV 89074
14 Washington, DC 20580                                Tel.: 702-434-3444
   Tel.: 202-326-3304                                  Fax: 702-434-3739
15 Fax: 202-326-3197                                   Email: mwelsh@lvlaw.com
   Email: knelson@ftc.gov                              Attorneys for Interested Parties ETS Ventures,
16 Attorneys for FTC                                   LLC; El Dorado Trailer Sales; and Dale E.
                                                       Becker
17
   VIA CM/ECF                                          VIA CM/ECF
18 Paul C. Ray                                         Nicole Ducheneaux
   Paul C. Ray, Chtd.                                  Fredericks Peebles & Morgan LLP
19 8670 West Cheyenne Avenue, Suite 130                3610 North 163rd Plaza
   Las Vegas, NV 89129                                 Omaha, NE 68116
20 Tel.: 702-823-2292                                  Tel.: 402-333-4053
   Fax: 702- 823-2384                                  Fax: 402-333-4761
21 Email: paulcraylaw@gmail.com                        Email: nducheneaux@ndnlaw.com
   Attorneys for AMG Capital Management, LLC; Attorneys for Red Cedar Services, Inc., dba
22 Level 5 Motorsports, LLC; Black Creek               500FastCash; SFS, Inc., dba OneClickCash
   Capital Corporation; Broadmoor Capital
23 Partners, LLC; Scott A. Tucker; Park 269 LLC

24 VIA CM/ECF                                         VIA CM/ECF
   Francis J. Nyhan                                   Joshua M. Dickey
25 Fredericks Peebles & Morgan LLP                    Bailey Kennedy
   2020 L Street, Ste. 250                            8984 Spanish Ridge Avenue
26 Sacramento, CA 95811                               Las Vegas, NV 89148-1302
   Tel.: 916-441-2700                                 Tel.: 702-562-8820
27 Fax: 916-441-2067                                  Fax: 702-562-8821
   Email: jnyhan@ndnlaw.com                           Email: jdickey@baileykennedy.com
28 Attorneys for Red Cedar Services, Inc., dba        Attorneys for Red Cedar Services, Inc., dba
   500FastCash; SFS, Inc., dba OneClickCash           500FastCash; SFS, Inc., dba OneClickCash
     Case 2:12-cv-00536-GMN-VCF Document 1281 Filed 01/17/20 Page 5 of 5



 1 VIA CM/ECF                                   VIA CM/ECF
   Victoria W. Ni                               Craig B. Friedberg
 2 Public Justice, PC                           Law Offices of Craig B. Friedberg
   475 14th Street, Suite 650                   4760 South Pecos Road, Suite 103
 3 Oakland, CA 94612-1949                       Las Vegas, NV 89121
   Tel.: 510-622-8150                           Tel.: 702-435-7968
 4 Fax: 510-622-8155                            Fax: 702-946-0887
   Email: vni@publicjustice.net                 Email: attcbf@cox.net
 5 Attorneys for Intervenor Americans for       Attorneys for Intervenor Americans for
   Financial Reform                             Financial Reform
 6
   VIA EMAIL                                    VIA U.S. MAIL
 7 Kim Tucker                                   Leavenworth Detention Center
   7118 Village Drive                           Attn: Scott Tucker (RN 06133-045)
 8 Prairie Village, KS 66208                    100 Highway Terrace
   kim@kimtucker.net                            Leavenworth, KS 66048
 9 Pro Se

10
    /s/ Edward Chang
11 Edward Chang
   Attorneys for the Court-Appointed Monitor,
12 Thomas W. McNamara

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 1 of 27



 1                                              EXHIBIT INDEX

 2 Exhibit                                                                                                      Page

 3   1   Settlement Agreement and Release of Claims ................................................................. 1
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           i
Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 2 of 27




                        EXHIBIT 1
              Settlement Agreement and Release of Claims




                        EXHIBIT 1
  Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 3 of 27




                              SETTLEMENT AGREEMENT AND
                                  RELEASE OF CLAIMS

        This SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS (the "Agreement") is
made and entered into by and between: (1) Bartlesville Hotel, LLC ("Bartlesville Hotel"),
Bartlesville SW Hotel, Inc. ("Bartlesville SW Hotel"), Bartlesville DEC, LLC ("Bartlesville
DEC"), Sunway Hotel Group, Inc. ("Sunway Hotel Group"), and Sunway Hotel Management,
Inc. ("Sunway Hotel Management") (collectively the "Sunway Parties"); and (2) Thomas W.
McNamara, in his capacity as a Court-appointed monitor in the below-defined Litigation (the
"Monitor"). For the purposes of this Agreement, the Sunway Parties and the Monitor are each
referred to individually as a "Party" and collectively as the "Parties."

                                          RECITALS

         A.      Whereas, on or about April 2, 2012, the Federal Trade Commission filed suit in
litigation entitled Federal Trade Commission v. AMG Services, Inc., et al., D. Nev. Case No. 2:12-
cv-00536-GMN-VCF (the "Litigation");

         B.    Whereas, the court hearing the Litigation is referred to herein as the "Court";

       C.       Whereas, the Monitor was appointed as Monitor over the Monitorship Estate
pursuant to the Order Appointing Monitor and Freezing Assets, ECF No. 1099 ("Order Appointing
Monitor");

       D.     Whereas, the estates of the Monitorship Estate constitutes all of Scott Tucker's,
Kim Tucker's and the Monitor Entities' Assets, wherever they may be located, in whosever
possession they may be found, whether owned directly or indirectly, except as excluded in the
Order Appointing Monitor (collectively, the "Monitorship Estate");

       E.      Whereas, the entities subject to the monitorship include AMG Capital
Management, LLC, Level 5 Motorsports, LLC, Black Creek Capital Corporation, Broadmoor
Capital Partners, LLC, Park 269, LLC, BA Services LLC, CS Capital LLC, DF Services Corp.,
DFTW Consolidated [UC] LLC, Impact BP LLC, Level 5 Apparel LLC, Level 5 Capital Partners
LLC, Level 5 Eyewear LLC, Level 5 Scientific LLC, NM Service Corp. (f/k/a/ National Money
Service), PSB Services LLC, Real Estate Capital LLC (f/k/a/ Rehab Capital I, LLC), Sentient
Technologies, ST Capital LLC, Westfund LLC, Eclipse Renewables Holdings LLC, Scott Tucker
Declaration of Trust, dated February 20, 2015, West Race Cars, LLC, and Level 5 Management
LLC and their successors, assigns, affiliates, and subsidiaries ("Monitor Entities");

        F.      Whereas, the terms "Asset" or "Assets" as used herein means assets disclosed in
each "Federal Trade Commission Financial Statement oflndividual Defendant" or "Federal Trade
Commission Financial Statement of Corporate Defendant" of Scott A. Tucker, AMG Capital
Management, LLC, Level 5 Motorsports, LLC, Black Creek Capital Corporation, Broadmoor
Capital Partners, LLC, Kim Tucker, and Park 259, LLC, any legal or equitable interest in, right to,
or claim to, any real, personal, or intellectual property wherever located, including, but not limited
to, chattel, goods, instruments, equipment, fixtures, general intangibles, effects, leaseholds,

                                         Settlement Agreement
                                             Sunway Parties
                                              Page 1of10
71681084.l


                                                                                               EXHIBIT 1
                                                                                                 Page 1
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 4 of 27




contracts, mail or other deliveries, shares of stock, futures, securities, partnership interests,
inventory, checks, notes, accounts, credits, receivables, cash or currency, trusts, including but not
limited to asset protection trusts and trusts held for the benefit of a Defendant, and reserve funds
or other accounts associated with any payments processed on behalf of any Defendant, including,
but not limited to, such reserve funds held by a payment processor, credit card processor, or bank,
regardless of when any Defendant acquired such interest, right, or claim;

        G.      Whereas, on November 30, 2013, Bartlesville DEC, LLC, Donald E. Culbertson,
The DEC Trust UTA January 23, 2012, and Donald E. Culbertson Revocable Trust UTA
January 1, 1998, as amended (collectively, "Assignors") each executed an Assignment of
Economic Interest in favor ofWestfund LLC transferring certain profits and distributable earnings
of Bartlesville Hotel, LLC to Westfund LLC;

       H.      Whereas, on June 10, 2010, Bartlesville Hotel, LLC and Bartlesville SW Hotel, Inc.
entered a Day-to-Day Management Agreement and Bartlesville SW Hotel, Inc. and Sunway Hotel
Management, Inc. entered a Day-to-Day Management Agreement (collectively, "Management
Agreements") for the Hilton Garden Inn located in Bartlesville, Oklahoma (the "Property");

       I.      Whereas, the Management Agreements required, among other things, management
fees payable to Sunway Hotel Management, Inc. to "[s]upervise and manage" the Property in
exchange for compensation of 5% of Gross Income (with a minimum of $5,000 per month),
reimbursement of out-of-pocket expenses, and an accounting fee of $2,500 per month;

        J.     Whereas, beginning in October 2013, Sunway Hotel Management, Inc. paid itself
a "restaurant/bar oversight fee" of $6, 100 per month and received a total of $274,500 from October
2013 to July2017;

        K.        Whereas, the Monitor contends that the $274,500 that Sunway Hotel Management,
Inc. paid itself for the "restaurant/bar oversight fees" were duties it was already required to perform
and the $274,500 should have been distributed to Westfund LLC pursuant to the Assignors'
Assignment of Economic Interest (the "Sunway Dispute"), which Sunway Hotel Management,
Inc. disputes;

        L.      Whereas, between August 2008 and October 2010, Scott Tucker, Oro Valley Hotel
Holdings, LLC, an entity owned by Scott Tucker, Westfund LLC and Black Creek Capital
Corporation invested in the Property and in addition in two hotel developments, Forum Express
located in Florida and Oro Valley located in Arizona, with Donald E. Culbertson, Sunway Hotel
Group, Inc., Sunway Hotel Management, Inc., Oro Valley Sunway, LLC, Oro Valley DEC, LLC,
Oro I SW Hotel, Inc., Forum Express, LLC, and Forum SW Hotel, Inc. that were not completed
(collectively the "Hotel Projects");

       M.      Whereas, Bartlesville DEC (assignee of the Donald E. Culbertson Trust UTA
January 1, 1998) and Bartlesville Hotel Holdings, LLC, a Nevada limited liability company
("Bartlesville Holdings") which is an Asset of the Monitorship Estate are the sole members of
Bartlesville Hotel and each of those members entered into the Second Amended and Restated
Operating Agreement of Bartlesville Hotel, LLC which entity owns the Property; and

                                         Settlement Agreement
                                            Sunway Parties
                                              Page 2 oflO
71681084.1

                                                                                                EXHIBIT 1
                                                                                                  Page 2
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 5 of 27




        N.     Whereas, the Parties engaged in settlement discussions and now desire to avoid the
risk, inconvenience, and expense of litigation; the Parties have therefore agreed to fully and fairly
resolve the Sunway Dispute, any disputes regarding the Hotel Projects or the Property, and any
dispute regarding Bartlesville Holdings (hereinafter collectively referred to as the "Released
Claims") that the Parties had in the past against each other arising prior to the Effective Date
hereof.

                                         AGREEMENT
        NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual promises,
covenants, and undertakings contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree as follows:

1.        Recitals

          The aforementioned Recitals are incorporated into this Agreement as if set forth fully
herein.

2.        Submission to the Court

       The Parties shall submit this Agreement for Court approval after execution by all parties
by submitting the Joint Motion and Proposed Order attached hereto as Exhibit A. In the event that
the court denies approval of this Agreement, the Agreement shall be null and void. In the event
the Court approves the Agreement, the date of such approval shall be the "Effective Date."

3.        The Settlement

       a.      The Sunway Parties shall pay to the Monitor a total of $425 ,000 no later than seven
business days after the Effective Date; and

        b.     The Monitor shall assign the Economic Interest currently held by Westfund to the
Sunway Parties no later than seven business days after the Effective Date by executing the
Omnibus Assignment attached hereto as Exhibit B. Further, Monitor shall assign the fifty-five
percent (55%) membership interest of Bartlesville Holdings to Bartlesville DEC no later than
seven (7) business days after the Effective Date by executing the Omnibus Assignment attached
hereto as Exhibit C.

4.        Mutual General Release and Waiver

        a.      As of the Effective Date, the Monitor, on behalf of the Monitor Entities and the
Monitorship Estate, hereby agrees to release and forever discharge the Sunway Parties and their
attorneys from all liabilities, causes of action, charges, complaints, suits, claims, obligations, costs,
losses, damages, rights, judgments, attorneys' fees, expenses, bonds, bills, penalties, fines, and all
other legal responsibilities of any form whatsoever, whether known or unknown, whether presently
existing or arising in the future, whether suspected or unsuspected, whether fixed or contingent,

                                          Settlement Agreement
                                             Sunway Parties
                                               Page 3of10
71681084.1

                                                                                                  EXHIBIT 1
                                                                                                    Page 3
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 6 of 27




including those arising under any theory oflaw, whether common, constitutional, statutory or other
of any jurisdiction, foreign or domestic, whether in law or in equity, which they had or may claim
to have against any of them, including, without limitation, those arising out of or relating to: (i)
the Sunway Dispute; (ii) the Hotel Projects; (iii) the Released Claims; (iv) any other matters
between the Sunway Parties and the Monitorship Estate and/or the Monitor Entities; and/or (v)
any costs, attorneys' fees or expenses incurred in connection with the subject matter hereof prior
to the Effective Date (collectively, the "Monitor Released Claims").

       b.       As of the Effective Date, the provisions of which survive this general release and
waiver, the Sunway Parties hereby agree to release and forever discharge the Monitor, the
Monitorship Estate, the Monitor Entities and their attorneys from all liabilities, causes of action,
charges, complaints, suits, claims, obligations, costs, losses, damages, rights, judgments,
attorneys' fees, expenses, bonds, bills, penalties, fines, and all other legal responsibilities of any
form whatsoever, whether known or unknown, whether presently existing or arising in the future,
whether suspected or unsuspected, whether fixed or contingent, including those arising under any
theory of law, whether common, constitutional, statutory or other of any jurisdiction, foreign or
domestic, whether in law or in equity, which they had or may claim to have against any of them,
including, without limitation, those arising out of or relating to: (i) the Sunway Dispute; (ii) the
Hotel Projects; (iii) the Released Claims; (iv) any other matters between the Sunway Parties and
the Monitorship Estate; and/or (v) any costs, attorneys' fees or expenses incurred in connection
with the subject matter hereof prior to the Effective Date (collectively, the "Sunway Released
Claims").

        c.     As of the Effective Date, and except as expressly set forth in this Agreement, the
Parties hereby expressly and knowingly waive and relinquish any and all rights that they have or
might have relating to the Monitor Released Claims and/or the Sunway Released Claims under
California Civil Code§ 1542 (and under other statutes or common-law principles of similar effect)
which reads as follows:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
               EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
               THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
               HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
               WITH THE DEBTOR.

        d.     Notwithstanding any other provision herein, the releases stated herein shall not
include any claims by any Party against any other person or entity not expressly identified in the
releases.



5.       Representations and Warranties

      a.     The Sunway Parties represent and warrant to the Monitor that the Sunway Parties'
documents and information provided to the Monitor prior to the Effective Date were, taken as a

                                         Settlement Agreement
                                            Sunway Parties
                                              Page 4of10
71681084.l

                                                                                               EXHIBIT 1
                                                                                                 Page 4
  Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 7 of 27




whole in all material respects true, accurate, correct, and complete at the time such disclosures
were made. The Sunway Parties further represent and warrant to the Monitor that they are not
currently in possession or control of any monies or funds attributable to Monitor Entities and the
Hotel Projects (except for the Property) are no longer active and were terminated before November
30, 2013.

        b.      If the Court finds that the Sunway Parties committed a material misrepresentation
or om1ss10n, it is agreed that, notwithstanding the releases stated in Paragraph 4, and
notwithstanding any other provision of this Agreement, the Monitor may request that the Court
hold the Sunway Parties in civil contempt. Should the Monitor make such a request, and should
the Court determine that such a material misrepresentation or omission was made, the Court shall
enter a finding of civil contempt against the Sunway Parties in favor of the Monitor.

6.           No Admission of Fault or Liability

        It is understood and agreed that this Agreement and the performance of other obligations
herein are for the sole purpose of compromising the Monitor Released Claims and the Sunway
Released Claims, and that this Agreement (including any acknowledgments in the above recitals),
shall not be construed as an admission of liability or an acknowledgement of facts by any Party,
with liability being expressly denied by each Party.

7.           Integration Clause

        This Agreement contains the entire agreement of the Parties and supersedes any and all
prior, written or oral, agreements among them concerning the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written, among the Parties
relating to the subject matter of this Agreement that are not fully expressed herein.

8.       Consultation with Counsel

        The Parties represent and warrant that they have had an opportunity to present counsel of
their choice with this Agreement, that, if they elected to have counsel, such counsel has had the
opportunity to review this Agreement, and that they are executing this Agreement of their own
free will after having received advice from counsel regarding execution of this Agreement or after
having had the opportunity to seek such advice.

9.       Choice of Law, Consent to Jurisdiction, and Venue

        This Agreement shall be governed by and interpreted and construed pursuant to the laws
of the State of Nevada, without giving effect to any conflicts of law principle. In the event of a
dispute regarding this Agreement, the Parties hereby consent to the exclusive jurisdiction and
venue of the U.S. District Court for the District of Nevada, and specifically the Court having
jurisdiction over the Litigation, which jurisdiction shall survive termination of the Litigation.




                                          Settlement Agreement
                                             Sunway Parties
                                               Page 5 oflO
71681084.1

                                                                                           EXHIBIT 1
                                                                                             Page 5
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 8 of 27




10.          Attorneys' Fees

        In the event that any action or other proceeding is taken to enforce the terms of this
Agreement, the prevailing party shall be entitled to recover, in addition to other damages or
remedies, its reasonable attorneys' fees, court costs, and other costs and expenses reasonably
incurred in connection therewith, including but not limited to any reasonable attorneys' fees, court
costs and other costs and expenses incurred in connection with seeking to recover the attorneys'
fees, court costs and other costs and expenses of enforcement provided for by this paragraph.

11.          Severability

        If any one or more of the provisions of this Agreement should be ruled wholly or partly
invalid or unenforceable by a court or other government body of competent jurisdiction, then: (i)
the validity and enforceability of all provisions of this Agreement not ruled to be invalid or
unenforceable shall be unaffected; (ii) the effect of the ruling shall be limited to the jurisdiction of
the court or other government body making the ruling; (iii) the provision(s) held wholly or partly
invalid or unenforceable shall be deemed amended, and the court or other government body is
authorized to reform the provision(s), to the minimum extent necessary to render them valid and
enforceable in conformance with the Parties' intent as manifested herein; and (iv) if the ruling
and/or the controlling principle of law or equity leading to the ruling is subsequently overruled,
modified, or amended by legislature, judicial, or administrative action, then the provision(s) in
question as originally set forth in this Agreement shall be deemed valid and enforceable to the
maximum extent permitted by the new controlling principle of law or equity.

12.      No Waiver

       The failure of any Party to insist upon compliance with any of the provisions of this
Agreement or the waiver thereof, in any instance, shall not be construed as a general waiver or
relinquishment by such Party of any other provision of this Agreement.

13.      Modification and Amendment

        This Agreement may not be waived, altered, amended or repealed, in whole or in part,
except upon written agreement executed by the Party or Parties against which enforcement is
sought.

14.      Agreement Obligates, Extends, and Inures

        The provisions of this Agreement shall be binding upon each of the Parties and each of the
Parties' partners, affiliates, agents, principals, members, shareholders, managers, officers,
employees, parents, subsidiaries, directors, trustees, successors, assigns, attorneys and, if any, and
upon those who may assume any or all of the above described capacities subsequent to the
Effective Date. The provisions of this Agreement shall inure to the benefit of each of the Parties
and each of the Parties' partners, affiliates, agents, principals, members, shareholders, managers,
officers, employees, parents, subsidiaries, directors, trustees, successors, assigns, attorneys and, if
any, and upon those who may assume any or all of the above described capacities subsequent to

                                         Settlement Agreement
                                            Sunway Parties
                                              Page 6 oflO
71681084.1

                                                                                                 EXHIBIT 1
                                                                                                   Page 6
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 9 of 27




the Effective Date. The Monitor Entities are intended third party beneficiaries of the releases set
forth in Paragraph 4(a) and 4(b) respectively. The Monitor hereby represents and warrants that
upon the Court's approval of this Agreement, the Monitor has the requisite authority to bind the
Monitorship Estate, the Monitor Entities and the Assets to this Agreement.

15.      No Reliance

        Each of the Parties represents and warrants that, except for the representations and
warranties specifically set forth in this Agreement, in executing this Agreement, each Party does
not rely, and has not relied, on any representation or statement made by any other Party to this
Agreement, on any representation or statement made by anyone acting on behalf of any Party to
this Agreement, or any representation or statement made by any other person.

16.      No Assignment or Transfer of Action

         Each Party represents and warrants that: (i) such Party owns the claims released hereby;
(ii) no other person or entity has any interest in such claims; (iii) it has not sold, assigned, conveyed
or otherwise transferred any such claim; and (iv) it has the sole right to settle and release such
claims. The undersigned represent and warrant that to the best of their information and belief, and
except as expressly set forth in this Agreement, they have no knowledge of any claims held by one
against the other that are not released hereby.

17.      Each Party to Bear Its Own Attorneys' Fees and Costs

        Except as expressly provided for herein, each Party shall bear its own attorneys' fees and
costs incurred in relation to this Agreement and any litigation and/or negotiations prior to the
Effective Date.

18.      Multiple Counterparts

        This Agreement may be executed in counterparts, each of which may be executed and
delivered via facsimile or PDF electronic delivery with the same validity as if it were an ink-signed
document and each of which shall be effective and binding on the Parties as of the Effective Date.
Each such counterpart shall be deemed an original and, when taken together with other signed
counterparts, shall constitute one and the same Agreement.

19.      Authority of Signatories

        Each of the Parties to this Agreement represents and warrants that such Party is authorized
to enter into this Agreement and that any required consents, authorizations or approvals have been
obtained.

20.      Construction

       Each Party hereto has cooperated in the drafting and preparation of this Agreement. In any
construction to be made of this Agreement, the same shall not be construed against any Party on

                                          Settlement Agreement
                                             Sunway Parties
                                               Page 7 oflO
71681084.1

                                                                                                  EXHIBIT 1
                                                                                                    Page 7
Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 10 of 27




the ground that said Party drafted this Agreement. This Agreement shall be deemed to have been
executed and delivered within the State of Nevada, and the rights and obligations of the Parties
hereunder shall be construed and enforced in accordance with, and governed by, the laws of the
State of Nevada, in effect as of the Effective Date.

        IN WITNESS WHEREOF the undersigned Parties do hereby execute this Agreement as
of the Effective Date.


   SUNWAY HOTEL GROUP, INC.




   SUNWAY HOTEL MANAGEMENT, INC.




   BARTLESVILLE SW HOTEL, INC,




   BARTLESVILLE HOTEL, LLC




   iaM&~MdMJ
   By:
   Title~


   BARTLESVILLE HOTEL DEC, LLC




                                      Settlement Agreement
                                         Sunway Parties
                                           Page 8 of IO
71681084.l


                                                                                         EXHIBIT 1
                                                                                           Page 8
Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 11 of 27




                            Settlement Agreement
                               Sunway Parties
                                 Page 9 oflO
71681084.1

                                                                  EXHIBIT 1
                                                                    Page 9
Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 12 of 27




    BARTLESVILLE HOTEL HOLDINGS, LLC




    By:
    Title:

    THOMAS W. McNAMARA, IN HIS CAPACITY AS THE COURT-
    .APPOINTED MONITOR IN THE LITIGATION (THE "MONITOR")




    Thomas W. McNamara


  APPROVED AS TO FORM AND CONTENT:

    POLSINELLI PC




    By: Michael B. Shteamer, Esq.
    Counsel for Sunway Hotel Group, Inc., Sunway Hotel Management, Inc.,
    Bartlesville SW Hotel, Inc., Bartlesville Hotel, LLC, and Bartlesville
    Hotel DEC, LLC


    MCNAMARA SMITH LLP




    By: Edward Chang, Esq.
    Counsel for the Monitor




                                       Settlement Agreement
                                          Sunway Parties
                                          Page 10 oflO
71681084.1


                                                                             EXHIBIT 1
                                                                              Page 10
Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 13 of 27




     BARTLESVILLE HOTEL HOLDINGS, LLC




     By:
     Title:

     THOMAS W. MCNAMARA, IN HIS CAPACITY AS THE COURT-
     APPOINTED MONITOR IN THE LITIGATION (THE "MONITOR")




     Thomas W. McNamara


   APPROVED AS TO FORM AND CONTENT:

     POLSINELLI PC




     By: Michael B. Shteamer, Esq.
     Counsel for Sunway Hotel Group, Inc., Sunway Hotel Management, Inc.,
     Bartlesville SW Hotel, Inc., Bartlesville Hotel, LLC, and Bartlesville
     Hotel DEC, LLC


     McNAMARA SMITH LLP




     By: Edward Chang, Esq.
     Counsel for the Monitor




                                       Settlement Agreement
                                          Sunway Parties
                                           Page 10of10
 71681084.1



                                                                              EXHIBIT 1
                                                                               Page 11
Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 14 of 27




                         EXHIBIT A
                                                                  EXHIBIT 1
                                                                   Page 12
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 15 of 27



 1 Abran E. Vigil (NV 7548)
   vigila@ballardspahr.com
 2 BALLARD SPAHR LLP
   1980 Festival Plaza Drive, Suite 900
 3 Las Vegas, NV 89135-2958
   Tel.: 702-471-7000
 4 Fax: 702-471-7070

 5 Logan D. Smith (Pro Hac Vice)
   lsmith@mcnamarallp.com
 6 Sanjay Bhandari (Pro Hac Vice)
   sbhandari@mcnamarallp.com
 7 Edward Chang (NV 11783)
   echang@mcnamarallp.com
 8 MCNAMARA SMITH LLP
   655 West Broadway, Suite 1600
 9 San Diego, California 92101
   Tel.: 619-269-0400
10 Fax: 619-269-0401
   Attorneys for Court-Appointed Monitor,
11 Thomas W. McNamara

12                              UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14 FEDERAL TRADE COMMISSION,                    Case No. 2:12-cv-00536-GMN-VCF

15                       Plaintiff,             JOINT MOTION TO APPROVE
           v.                                   SETTLEMENT AGREEMENT WITH
16                                              SUNWAY HOTEL GROUP, INC.;
     AMG SERVICES, INC., et al.,                SUNWAY HOTEL MANAGEMENT, INC.;
17                       Defendants, and        BARTLESVILLE SW HOTEL, INC.;
                                                BARTLESVILLE HOTEL, LLC; AND
18 PARK 269 LLC, et al.,                        BARTLESVILLE HOTEL DEC, LLC
                       Relief Defendants.
19

20

21

22

23

24

25

26

27

28

                                                                          EXHIBIT 1
                                                                           Page 13
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 16 of 27



 1          The Court-appointed monitor Thomas W. McNamara (the “Monitor”) and non-parties

 2 Sunway Hotel Group, Inc.; Sunway Hotel Management, Inc.; Bartlesville SW Hotel, Inc.;

 3 Bartlesville Hotel, LLC; and Bartlesville Hotel DEC, LLC (collectively, the “Sunway Parties”)

 4 jointly move the Court to approve the proposed Settlement Agreement, attached hereto as

 5 Exhibit 1, relating to interests in a hotel in Bartlesville, Oklahoma (the “Bartlesville Hotel”).

 6          The Sunway Parties operate and manage the Bartlesville Hotel. Scott Tucker and certain

 7 Monitor Entities obtained economic and ownership interests in the Bartlesville Hotel in 2013, as

 8 the result of the settlement of a dispute between Mr. Tucker and the Sunway Parties. The

 9 Monitor contends Sunway Hotel Management, Inc. paid itself excessive fees in operating and

10 managing the hotel to the detriment of Mr. Tucker and Monitor Entities. The Monitor has

11 engaged in extensive pre-litigation settlement discussions with the Sunway Parties resulting in

12 the proposed Settlement Agreement attached as Exhibit 1. Provided the Court approves the

13 Settlement Agreement, the Sunway Parties will pay $425,000 to the Monitor in exchange for

14 resolving any disputes regarding the management of the Bartlesville Hotel and transferring all of

15 the Monitorship Estate’s interest in the hotel to the Sunway Parties.

16          The Plaintiff in this case, the Federal Trade Commission, has been provided the proposed

17 Settlement Agreement and does not oppose this motion. Scott Tucker is unrepresented in this

18 case and is presently incarcerated.1

19          If the Court is satisfied with the Settlement Agreement, the Monitor and the Sunway

20 Parties ask for an order approving the Settlement Agreement and that the Court retain

21 jurisdiction to interpret and enforce the agreement. If the Court wishes to further inquire about

22 the matter prior to issuing an order, the Monitor asks that the Court set this motion for a hearing

23 or otherwise instruct the Monitor to file a report as to any issue where further information is

24 needed.

25
     1
     Counsel for defendants Scott Tucker, AMG Capital Management, LLC, Level 5 Motorsports,
26 LLC, Black Creek Capital Corporation, and Broadmoor Capital Partners (collectively, “Tucker
   Defendants”) has withdrawn from the representation. As a result of his criminal conviction in
27 the Southern District of New York, Mr. Tucker was sentenced to prison and remanded to

28 custody. Having previously inquired of counsel, we believe Mr. Tucker is not presently
   represented in this action, and therefore we intend to serve this motion directly on him. We shall
   send Mr. Tucker a copy of this motion via mail at his present Bureau of Prisons facility.
                                                     1                                   EXHIBIT 1
                                                                                          Page 14
                                      Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 17 of 27



                                      1         Accordingly, the Monitor and the Sunway Parties hereby jointly ask that the Court issue

                                      2 an order approving the Settlement Agreement.

                                      3 Dated: January 17, 2020

                                      4 Respectfully submitted by:

                                      5

                                      6     /s/ Edward Chang                                 /s/ Michael B. Shteamer
                                          Edward Chang (NV 11783)                           Michael B. Shteamer
                                      7   echang@mcnamarallp.com                            POLSINELLI PC
                                          Logan D. Smith (Pro Hac Vice)                     900 W. 48th Place, Suite 900
                                      8   lsmith@mcnamarallp.com                            Kansas City, MO 64112
                                          Sanjay Bhandari (Pro Hac Vice)                    Tel.: 816-374-058
                                      9   sbhandari@mcnamarallp.com                         Fax: 816-753-1536
                                          MCNAMARA SMITH LLP                                Email: mshteamer@polsinelli.com
                                     10   655 West Broadway, Suite 1600
                                          San Diego, California 92101                       Attorneys for Sunway Hotel Group, Inc.,
                                     11   Tel.: 619-269-0400                                Sunway Hotel Management, Inc., Bartlesville
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                          Fax: 619-269-0401                                 SW Hotel, Inc., Bartlesville Hotel LLC, and
                                     12                                                     Bartlesville Hotel DEC, LLC
       Ballard Spahr LLP




                                          Abran E. Vigil (NV 7548)
                                     13   vigila@ballardspahr.com
                                          BALLARD SPAHR LLP
                                     14   1980 Festival Plaza Drive, Suite 900
                                          Las Vegas, NV 89135-2958
                                     15   Tel.: 702-471-7000
                                          Fax: 702-471-7070
                                     16
                                          Attorneys for Court-Appointed Monitor,
                                     17   Thomas W. McNamara
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                                        2                                  EXHIBIT 1
                                                                                                                            Page 15
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 18 of 27



 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on the 17th day of January, 2020, pursuant to Fed. R. Civ. P. 5(b), I
   served via CM/ECF or delivered by email and mailing in the U.S. Mail a true and correct copy of
 3 the foregoing JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT WITH
   SUNWAY HOTEL GROUP, INC.; SUNWAY HOTEL MANAGEMENT, INC.;
 4 BARTLESVILLE SW HOTEL, INC.; BARTLESVILLE HOTEL, LLC; AND
   BARTLESVILLE HOTEL DEC, LLC, postage prepaid and addressed to the following:
 5
   VIA CM/ECF                                          VIA CM/ECF
 6 Blaine T. Welsh                                     Jeremy R. Vanderloop
   U.S. Attorney’s Office                              Madden Vanderloop, S.C.
 7 501 Las Vegas Boulevard South, Suite 1100           116 S. Main Street
   Las Vegas, NV 89101                                 Mayville, WI 53050
 8 Tel.: 702-388-6336                                  Tel.: 920-387-2300
   Email: Blaine.Welsh@usdoj.gov                       Fax: 920-387-4428
 9 Attorneys for FTC                                   Email: jvanderloop@madvanlaw.com
                                                       Attorneys for Interested Parties ETS Ventures,
10                                                     LLC; El Dorado Trailer Sales; and Dale E.
                                                       Becker
11
   VIA CM/ECF                                          VIA CM/ECF
12 Kimberly L. Nelson                                  Martin L. Welsh
   Federal Trade Commission                            Law Office of Hayes & Welsh
13 600 Pennsylvania Ave. NW                            199 N. Arroyo Grande Blvd.
   Mail Stop CC-9528                                   Henderson, NV 89074
14 Washington, DC 20580                                Tel.: 702-434-3444
   Tel.: 202-326-3304                                  Fax: 702-434-3739
15 Fax: 202-326-3197                                   Email: mwelsh@lvlaw.com
   Email: knelson@ftc.gov                              Attorneys for Interested Parties ETS Ventures,
16 Attorneys for FTC                                   LLC; El Dorado Trailer Sales; and Dale E.
                                                       Becker
17
   VIA CM/ECF                                          VIA CM/ECF
18 Paul C. Ray                                         Nicole Ducheneaux
   Paul C. Ray, Chtd.                                  Fredericks Peebles & Morgan LLP
19 8670 West Cheyenne Avenue, Suite 130                3610 North 163rd Plaza
   Las Vegas, NV 89129                                 Omaha, NE 68116
20 Tel.: 702-823-2292                                  Tel.: 402-333-4053
   Fax: 702- 823-2384                                  Fax: 402-333-4761
21 Email: paulcraylaw@gmail.com                        Email: nducheneaux@ndnlaw.com
   Attorneys for AMG Capital Management, LLC; Attorneys for Red Cedar Services, Inc., dba
22 Level 5 Motorsports, LLC; Black Creek               500FastCash; SFS, Inc., dba OneClickCash
   Capital Corporation; Broadmoor Capital
23 Partners, LLC; Scott A. Tucker; Park 269 LLC

24 VIA CM/ECF                                         VIA CM/ECF
   Francis J. Nyhan                                   Joshua M. Dickey
25 Fredericks Peebles & Morgan LLP                    Bailey Kennedy
   2020 L Street, Ste. 250                            8984 Spanish Ridge Avenue
26 Sacramento, CA 95811                               Las Vegas, NV 89148-1302
   Tel.: 916-441-2700                                 Tel.: 702-562-8820
27 Fax: 916-441-2067                                  Fax: 702-562-8821
   Email: jnyhan@ndnlaw.com                           Email: jdickey@baileykennedy.com
28 Attorneys for Red Cedar Services, Inc., dba        Attorneys for Red Cedar Services, Inc., dba
   500FastCash; SFS, Inc., dba OneClickCash           500FastCash; SFS, Inc., dba OneClickCash
                                                                                        EXHIBIT 1
                                                                                         Page 16
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 19 of 27



 1 VIA CM/ECF                                   VIA CM/ECF
   Victoria W. Ni                               Craig B. Friedberg
 2 Public Justice, PC                           Law Offices of Craig B. Friedberg
   475 14th Street, Suite 650                   4760 South Pecos Road, Suite 103
 3 Oakland, CA 94612-1949                       Las Vegas, NV 89121
   Tel.: 510-622-8150                           Tel.: 702-435-7968
 4 Fax: 510-622-8155                            Fax: 702-946-0887
   Email: vni@publicjustice.net                 Email: attcbf@cox.net
 5 Attorneys for Intervenor Americans for       Attorneys for Intervenor Americans for
   Financial Reform                             Financial Reform
 6
   VIA EMAIL                                    VIA U.S. MAIL
 7 Kim Tucker                                   Leavenworth Detention Center
   7118 Village Drive                           Attn: Scott Tucker (RN 06133-045)
 8 Prairie Village, KS 66208                    100 Highway Terrace
   kim@kimtucker.net                            Leavenworth, KS 66048
 9 Pro Se

10
    /s/ Edward Chang
11 Edward Chang
   Attorneys for the Court-Appointed Monitor,
12 Thomas W. McNamara

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                EXHIBIT 1
                                                                                 Page 17
Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 20 of 27




                         EXHIBIT B
                                                                  EXHIBIT 1
                                                                   Page 18
   Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 21 of 27




                                          EXHIBITB

                  OMNIBUS ASSIGNMENT OF ECONOMIC INTEREST

         WESTFUND, LLC, a Nevada limited liability company, is the current owner and holder
of certain Assignments of Economic Interest of Bartlesville Hotel, LLC, a Kansas limited
liability company made by Bartlesville DEC, LLC, a Kansas limited liability company, Donald
E. Culbertson, The DEC Trust UTA January 23, 2012, and Donald E. Culbertson Revocable
Trust UTA January 1, 1998, as amended. The documents that evidence the Assignments of
Economic Interest of Bartlesville Hotel, LLC ("Bartlesville Hotel") include the documents
described on Exhibit A attached hereto and incorporated herein by reference, being collectively
referred to herein as the "Economic Interest").

        For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, THOMAS W. MCNAMARA, IN HIS CAPACITY AS A COURT-
APPOINTED MONITOR IN LITIGATION ENTITLED FEDERAL TRADE COMMISSION
V. AMG SERVICES, INC., ET AL., D. NEV. CASE NO. 2:12-CV-00536-GMN-VCF
("Assignor") does hereby grant, bargain, sell, assign, deliver, convey, transfer and set over unto
Bartlesville DEC, LLC ("Assignee"), all of Assignor's right, title and interest in and to the
Economic Interest and obligations with respect to the Economic Interest, together with all rights,
remedies, collateral, instruments or other documents made or granted in favor of Assignor in
connection with the Economic Interest, including, without limitation: (i) the documents and
instruments relating to the Economic Interest described on Exhibit A attached hereto and
incorporated herein; and (ii) all other rights, remedies and obligations of Assignor in connection
with Assignor's ownership and/or interest in the Bartlesville Hotel including but not limited to the
Economic Interest, whether provided by contract or otherwise available under applicable law or in
equity.

      This assignment is an agreement between the parties hereto and no other party shall be
deemed to be a third party beneficiary hereof.

        This assignment shall be governed by and interpreted and construed pursuant to the laws of
the State of Nevada, without giving effect to any conflicts of law principle. In the event of a
dispute regarding this assignment, Assignee and Assignor hereby consent to the exclusive
jurisdiction and venue of the U.S. District Court for the District of Nevada, and specifically, the
Court having jurisdiction over Federal Trade Commission v. AMG Services, Inc., et al., D. Nev.
Case No. 2:12-cv-00536-GMN-VCF, which jurisdiction shall survive termination of the litigation.

        To have and to hold the same unto the Assignee and to the successors and assigns of the
Assignee forever. Assignee agrees that the Economic Interest is subject to a pledge and security
interest granted by BH Management, LLC, an Oklahoma limited liability company, in favor of
First NBC Bank pursuant to a Collateral Pledge Agreement dated December 19, 2011, which
pledge and security interest is now held by LNV Corporation as assignee of the Federal Deposit
Insurance Corporation as Receiver for First NBC Bank.
71667477.2




                                                                                          EXHIBIT 1
                                                                                           Page 19
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 22 of 27




       Assignor represents and warrants to Assignee that: (i) Assignor is the holder and owner
of the Economic Interest; and (ii) Assignor has all necessary power and authority to assign the
Economic Interest and the undersigned is duly authorized to execute this Omnibus Assignment
of Economic Interest on behalf of the Assignor.

       IN WITNESS WHEREOF, this Omnibus ~~f Econ~terest has been duly
executed and sealed on behalf of Assignor as of t h y day of ~    (;b. ""'
                                                               2020.               ,
                                                  THOMAS W. MCNAMARA, IN HIS
                                                  CAPACITY AS A COURT-APPOINTED
                                                  MONITOR IN LITIGATION ENTITLED
                                                  FEDERAL TRADE COMMISSION V.
                                                  AMG SERVICES, INC., ET AL., D. NEV.



                                                  ::s~-:;:~--
       IN WITNESS WHEREOF, this Omnibus Assignment of Economic Interest has been duly
executed and sealed on behalf of Assignee as of the __ day of             , 2020.


                                                  BARTLESVILLE DEC, LLC



                                                  By:

                                                  Title:




71667477.2




                                                                                         EXHIBIT 1
                                                                                          Page 20
     Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 23 of 27




                                             EXHIBIT A

                                  SCHEDULE OF DOCUMENTS


1.           Assignment of Economic Interest, dated as of November 30, 2013, by Bartlesville Hotel
             DEC, LLC in favor of Westfund LLC

2.           Assignment of Economic Interest, dated as of November 30, 2013, by Donald E.
             Culbertson in favor of Westfund LLC

3.           Assignment of Economic Interest, dated as of November 30, 2013, by The DEC Trust
             UTA January 23, 2012 in favor ofWestfund LLC

4.           Assignment of Economic Interest, dated as of November 30, 2013, by Donald E.
             Culbertson Revocable Trust UTA January 1, 1998, as amended in favor of Westfund
             LLC




71667477.2




                                                                                          EXHIBIT 1
                                                                                           Page 21
Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 24 of 27




                         EXHIBIT C
                                                                  EXHIBIT 1
                                                                   Page 22
   Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 25 of 27




                                          EXHIBITC

                    OMNIBUS ASSIGNMENT OF MEMBERSHIP
               INTEREST OF BARTLESVILLE HOTEL HOLDINGS, LLC

        BARTLESVILLE HOTEL HOLDINGS, LLC ("Bartlesville Hotel Holdings"), a
Nevada limited liability company, is the current owner and holder of a fifty-five percent (55%)
membership interest in Bartlesville Hotel, LLC, a Kansas limited liability company, (being
collectively referred to herein as the "Membership Interest of Bartlesville Hotel Holdings") as
more fully set forth in the Second Amended and Restated Operating Agreement of Bartlesville
Hotel, LLC dated November 27, 2013.

       For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, THOMAS W. MCNAMARA, IN HIS CAPACITY AS A COURT-
APPOINTED MONITOR IN LITIGATION ENTITLED FEDERAL TRADE COMMISSION
V. AMG SERVICES, INC., ET AL., D. NEV. CASE NO. 2:12-CV-00536-GMN-VCF
("Assignor") does hereby grant, bargain, sell, assign, deliver, convey, transfer and set over unto
Bartlesville DEC, LLC ("Assignee"), all of Assignor's right, title and interest in and to the
Membership Interest of Bartlesville Hotel Holdings, together with all rights, remedies, collateral,
instruments or other documents made or granted in favor of Assignor in connection with the
Membership Interest of Bartlesville Hotel Holdings, including, without limitation: (i) the
documents and instruments relating to the Membership Interest of Bartlesville Hotel Holdings,
described on Exhibit A attached hereto and incorporated herein; and (ii) all other rights, remedies
and obligations of Assignor in connection with the Membership Interest of Bartlesville Hotel
Holdings, whether provided by contract or otherwise available under applicable law or in equity.

       This assignment is an agreement between the parties hereto and no other party shall be
deemed to be a third party beneficiary hereof. This assignment shall effectively transfer and
convey Bartlesville Hotel Holdings fifty-five percent (55%) membership interest in Bartlesville
Hotel, LLC to Assignee.

        This assignment shall be governed by and interpreted and construed pursuant to the laws of
the State of Nevada, without giving effect to any conflicts of law principle. In the event of a
dispute regarding this assignment, Assignee and Assignor hereby consent to the exclusive
jurisdiction and venue of the U.S. District Court for the District of Nevada, and specifically, the
Court having jurisdiction over Federal Trade Commission v. AMG Services, Inc., et al., D. Nev.
Case No. 2:12-cv-00536-GMN-VCF, which jurisdiction shall survive termination of the litigation.

        To have and to hold the same unto the Assignee and to the successors and assigns of the
Assignee forever. Assignee agrees that the Membership Interest of Bartlesville Hotel Holdings
is subject to a pledge and security interest granted by BH Management, LLC, an Oklahoma
limited liability company, in favor of First NBC Bank pursuant to a Collateral Pledge Agreement
dated December 19, 2011, which pledge and security interest is now held by LNV Corporation
as assignee of the Federal Deposit Insurance Corporation as Receiver for First NBC Bank.
71671231.2




                                                                                         EXHIBIT 1
                                                                                          Page 23
 Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 26 of 27




       Assignor represents and warrants to Assignee that: (i) Assignor is the holder and owner
of the Membership Interest of Bartlesville Hotel Holdings; and (ii) Assignor has all necessary
power and authority to assign the Membership Interest of Bartlesville Hotel Holdings and the
undersigned is duly authorized to execute this Omnibus Assignment of Membership Interest of
Bartlesville Hotel Holdings on behalf of the Assignor.

         IN WITNESS WHEREOF, this Omnibus Assignment of Membership Interest of
~Jesville HQtet1!0ldings has been duly executed and sealed on behalf of Assignor as of the
2#=1iay of l/~                  , 2020.

                                                  THOMAS W. MCNAMARA, IN HIS
                                                  CAPACITY AS A COURT~APPOINTED
                                                  MONITOR IN LITIGATION ENTITLED
                                                  FEDERAL TRADE COMMISSION V.
                                                  AMG SERVICES, INC., ET AL., D. NEV.



                                                  ~:s:?P~
       IN WITNESS WHEREOF, this Omnibus Assignment of Membership Interest of
Bartlesville Hotel Holdings has been duly executed and sealed on behalf of Assignee as of the
__ day of                        , 2020.


                                                  BARTLESVILLE DEC, LLC


                                                  By:
                                                  Name:
                                                  Title:




71671231.2




                                                                                        EXHIBIT 1
                                                                                         Page 24
     Case 2:12-cv-00536-GMN-VCF Document 1281-1 Filed 01/17/20 Page 27 of 27




                                            EXHIBIT A

                                  SCHEDULE OF DOCUMENTS


1.           Assignment of 55% Membership Interest of Bartlesville Hotel Holdings, LLC

2.           Second Amended and Restated Operating Agreement of Bartlesville Hotel, LLC, a
             Kansas limited liability company dated November 27, 2013




71671231.2




                                                                                         EXHIBIT 1
                                                                                          Page 25
     Case 2:12-cv-00536-GMN-VCF Document 1281-2 Filed 01/17/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11 FEDERAL TRADE COMMISSION,                            Case No. 2:12-cv-00536-GMN-VCF

12                         Plaintiff,                   [PROPOSED] ORDER APPROVING
            v.                                          SETTLEMENT AGREEMENT BETWEEN
13                                                      MONITOR AND SUNWAY HOTEL
      AMG SERVICES, INC., et al.,                       GROUP, INC.; SUNWAY HOTEL
14                         Defendants, and              MANAGEMENT, INC.; BARTLESVILLE
                                                        SW HOTEL, INC.; BARTLESVILLE
15 PARK 269 LLC, et al.,                                HOTEL, LLC; AND BARTLESVILLE
                                                        HOTEL DEC, LLC
                       Relief Defendants.
16

17

18          Having reviewed the joint motion of the Court-appointed monitor Thomas W.

19 McNamara, and non-parties Sunway Hotel Group, Inc.; Sunway Hotel Management, Inc.;

20 Bartlesville SW Hotel, Inc.; Bartlesville Hotel, LLC; and Bartlesville Hotel DEC, LLC, the

21 Settlement Agreement attached to the joint motion, and for good cause shown,

22          IT IS HEREBY ORDERED that the Settlement Agreement is hereby APPROVED.

23 The Court shall retain jurisdiction over the interpretation and enforcement of the agreement.

24          IT IS SO ORDERED.

25                       16
            DATED this ______                      March
                              day of _____________________, 2020.

26

27
                                                 GLORIA M. NAVARRO
28                                               UNITED STATES DISTRICT JUDGE
                                                    1
